Citation Nr: 0907518	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2008.  


FINDING OF FACT

The Veteran has osteoarthritis of the right knee that is not 
related to his active service.  No right knee disability was 
demonstrated in service or until years after service.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated 
by, service nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in April 2003 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The Veteran contends that his right knee osteoarthritis 
related to his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, to include arthritis, may be 
presumed to have been incurred in service where manifested to 
a compensable degree within 1 year after separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service treatment records are silent as to any complaints of 
or treatment for right knee pain or a right knee injury 
during active service.  The Veteran's enlistment examination 
dated April 1959 noted normal lower extremities.  Similarly, 
subsequent examinations dated April 1963, December 1968, and 
November 1974, as well as examination upon separation dated 
October 1978, all noted normal lower extremities.  Moreover, 
on his report of medical history upon separation, also dated 
October 1978, the Veteran did not report any knee trouble.  

The Veteran was afforded a VA examination in February 1980.  
The Veteran complained of a painful right knee on slight 
exertion.  Examination revealed crepitus and clicking, and 
patellofemoral pain from a sprain with ligaments in tact.  X-
rays of the right knee were normal.  No pertinent diagnosis 
was made.

Private treatment records from Sharp Medical Group, dated 
1991 to 2000 indicated treatment for knee pain, primarily 
pain in the left knee related to a ski injury.  

VA treatment records dated 2002 to 2003 similarly noted 
treatment for left knee pain, but were silent as to any 
complaints of pain in the right knee.

The Veteran was afforded a RO hearing in February 2004.  
During his hearing he testified that he walked up and down 
stairs, and banged his knees on steel ladders while he was in 
service, which created constant wear and tear on his knee 
joints.  The Veteran also stated that he had a desk job after 
leaving active service, and thus attributed his knee problem 
to the physical job he had during service.  

The Veteran was afforded a VA examination in September 2004.  
The Veteran complained of chronic anterior pain on the right 
knee.  He denied instability, incoordination, weakness or 
fatigability of the right knee.  Physical examination 
revealed +1 effusion with positive crepitation on the 
extremes of flexion and extension, as well as positive 
patellar compression and inhibition signs.  The right knee 
had tri-compartmental osteoarthritis.  A diagnosis of right 
knee patellofemoral osteoarthritis was provided.  The 
examiner stated that the Veteran's right knee condition was 
at least as likely as not related to his service-connected 
knee problems noted on a December 1980 service medical 
record.

While VA treatment records dated April 2003 to August 2004 
and January 2005 to March 2007, indicated complaints of and 
treatment for a left knee condition, the records are silent 
as to any complaints of or treatment for a right knee 
condition. 

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008.  During his hearing he 
testified that he had knee problems for about 10 years prior 
to his retirement from active service which he reported.  The 
Veteran stated that the knee problems were pain in the knees 
that occurred when he put pressure on them or when he was 
running.  He stated he was given a brace for his knees to 
lessen the pain.

Finally, the Veteran was afforded a VA examination of the 
right knee in August 2008.  The examiner noted that he 
reviewed the claims file, with particular attention to a 
review of hearing transcripts dated February 2004 and April 
2008.  The examiner further noted that there was no entry 
related to the right knee in the Veteran's service treatment 
records.  Consistent with his hearing testimony, the Veteran 
reported recurrent injuries to the right knee from banging it 
on ladders while performing his normal duties of carrying 40 
to 50 pound boxes of supplies or ammunition.  The Veteran 
complained of pain in the right knee, worsening in the last 
three years.  The Veteran also stated he had some swelling 
and increased pain with damp weather, as well as increase 
symptoms with stairs.  Examination revealed difficulty 
squatting but no indication of swelling or erythema on the 
right knee.  X-rays showed tricompartemental osteoarthritis.  
A diagnosis of osteoarthritis of the right knee involving the 
patellofemoral compartment as well as the femoral tibial 
compartment was provided.  

The examiner stated that the process was a long term process 
that may have begun during the Veteran's naval service, as he 
did have fairly arduous activities which could be responsible 
for initiating a degenerative process.  However, the examiner 
also stated that there was no documentation of any in-service 
evaluation, treatment, or radiographs and therefore no 
evidence or indication the knee pathology began during 
service.  Further, the examiner stated that while there were 
some positive findings on the February 1980 examination, this 
could not be extrapolated back to a beginning point during 
the Veteran's naval service without resorting to speculation.  

While the Veteran currently has osteoarthritis of the right 
knee there is no objective evidence that the Veteran's 
current right knee disability is related to his active 
service.  Service treatment records are silent as to 
treatment for any right knee injury during service, and 
examinations consistently noted normal lower extremities.  
Moreover, the Veteran did not report any knee problems on his 
report of medical history upon separation.  Further, despite 
a complaint of right knee pain at his February 1980 VA 
examination, subsequent VA and private medical records are 
silent to any treatment for or diagnosis of a right knee 
condition.  Significantly, an X-ray series conducted with 
that 1980 examination was normal.  Thus, there was no 
evidence of arthritis at that time.  The first diagnosis of a 
right knee disability was a diagnosis of right knee 
patellofemoral osteoarthritis provided by the September 2004 
VA examiner, nearly 36 years after his discharge from 
service.  

Additionally, the Board notes that the September 2004 VA 
examiner opined that the Veteran's right knee disability was 
related to his "service-connected" knee problems noted on a 
December 1980 service medical record.  However, review of the 
record indicated that the Veteran was discharged in 1978, and 
has not been service-connected for any knee condition.  
Further, there is no evidence of the referenced December 1980 
service medical record, he apparently meant the VA 
examination which, as noted, revealed complaints of pain and 
some crepitus, but was otherwise essentially normal and no 
finding was made.  Finally, the August 2008 VA examiner 
opined that while the Veteran's right knee condition could be 
related to his arduous in-service activities, he could not 
state that the Veteran's knee condition began during his time 
in service without resorting to speculation.  The examiner 
noted the lack of any in-service evaluation, treatment, or 
radiographs to support his rationale that there was no 
evidence or indication the knee pathology began during 
service.

Finally, the Board acknowledges the Veteran's assertions that 
his in-service activities, including banging his knees on 
ladders and carrying heavy supply boxes and ammunition caused 
his right knee condition, as a lay person, the Veteran lacks 
the capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  There are no objective 
signs or symptoms which would suggest that the right knee 
condition had its onset during service.

Accordingly, the evidence of record does not show that the 
Veteran's right knee disability is due to service.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


